Case 1:13-cv-01518-ADC Document 145 Filed 11/05/18 Page 1 of 2

---_.LoeeEo _____":,§::,EE';
Renee L. McCray NOV 5 2018

 
 
  

c/o 109 North Edgewood Street
Baltimore, Maryland 21229

ssi”€t£§l§sr

Noveniber 2, 2018

BEPUP:¢'

Judge A. David Copperthite
United States District Court
101 W. Lombard Street, 4th Floor
Baltimore, Maryland 21201

t Attn: Clerk of the Court

RE: McCrav v. Samuel I. White, et al.
Civil Action No. 13-cv-1518»ADC

Dear Judge Copperthite:

Today, I received two Orders from you dated 10/31/2018. Pursuant to your
Order concerning filing motions, l am submitting this letter explaining the basis for
the Motion to Cornpel Defendants to Respond to Plaintiff’s First Set of Discovery
Request, I filed on Monday, October 29, 2018 and the Motion to Colnpel Defendant
Driscoll to Respond to PlaintiH’s Second Set of Discovery Request, that was mailed
on Tuesday, October 30, 2018; and was received according to the USPS on November
1, 2018.

In each of these Motions, PlaintiH` tried to resolve the discovery disputes
without the Court’s intervention by scheduling depositions in order to receive the
documents related specifically to Plaintiff’s allegations in the 4th Amended
Complaint. As PlaintiE` stated in each of the Motions, Mr. Hillrnan again refused to
provide the Plaintiff with the requested documentation In the interest of resolving
these discovery disputes, the Plaintiff hereby is requesting assistance nom the Court
as outlined in each of the Motions. As you can see the discovery requests, for each
Motion, are proper and are within the four corners of the Plaintifl’ s 4"!‘ Amended
Complaint.

Further, the Plaintiff is also requesting assistance from the Court for Plaintifi’ s
3rd Set of Discovery Requests, which Plaintiff was in the process of Hling with the
Court next week because of Mr. Hi]linan’s continued dilatory tactics as outlined in
Plaintiff’s Response in Opposition to Defendants Conditional Consent (Doc. 138). Mr.

Case 1:13-cv-01518-ADC Document 145 Filed 11/05/18 Page 2 of 2

Hiliman has not responded to the Plaintiff’ s request to schedule a telephone
conference to confer regarding discovery disputes for Defendants Driscoll, Gantt,
Reynolds and SIWPC (see ANNEX A). Mr. Hiilman is again attempting to delay the
discovery process in order to inhibit the Plaintiff’ s ability to obtain discoverable and
usable evidence Plaintift' believes Mr. Hilhnan would not consistently engage in
these stall tactics, if she had an attorney to represent her. Therefore, the Plaintiff' is
requesting permission from the Court to tile a third Motion to Compel in order to
receive proper responses for the preparation of the Plaintiff’ s case.

Sincerely,

M>€/a%'

Renee L. McCray,
Plaintiff

Enclosures: ANNEX A

cc: Robert H. Hillman

